Citation Nr: 0920403	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  02-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The service department has certified that the Veteran had two 
periods of active duty in the U.S. Navy.  His first period of 
service was from May 1960 to May 1964, and ended with an 
honorable discharge.  His second period of service was from 
August 1964 to November 1966, and ended with a discharge 
under other than honorable conditions.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2001 administrative decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which determined that the Veteran lacks basic 
eligibility for non-service-connected disability pension.  In 
December 2001, the Veteran appeared for a personal hearing 
before a local Hearing Officer at the RO.  In November 2003, 
the Board issued a decision in this matter, denying the 
Veteran's claim.  In December 2003, the Veteran filed a 
Motion for Reconsideration, which the Board denied by letter 
dated in February 2004. 

The Veteran also filed an appeal with the U.S. Court of 
Appeals for Veterans Claims (Court).  In March 2007, the 
Court issued a Memorandum Decision which vacated the Board's 
November 2003 decision and remanded the matter for further 
proceedings consistent with the Court's decision.  VA filed 
an appeal with the U.S. Court of Appeals for the Federal 
Circuit.  In January 2008, the Federal Circuit issued an 
order summarily affirming the Court's judgment.  In November 
2008, in order to comply with the Court's decision, the Board 
remanded this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's active honorable service extended from May 
6, 1960, to May 15, 1964; he did not serve in the Republic of 
Vietnam and he did not have active honorable military, naval, 
or air service during a period of war.

2.  The Veteran was stationed aboard a submarine which 
operated in Vietnam waters sometime between January and April 
1963; however there has been no allegation or evidence to 
show that the Veteran ever set foot in Vietnam during his 
period of honorable service.

3.  The Veteran had a second period of active service, from 
August 6, 1964, to November 17, 1966, which ended with a 
discharge under other than honorable conditions, based upon 
his unauthorized absence from duty for more than one year.


CONCLUSIONS OF LAW

1.  The Veteran's period of honorable active duty during 
peacetime does not meet the basic eligibility requirements 
for entitlement to non-service-connected disability pension 
benefits.  38 U.S.C.A. §§ 101(29), 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2008).

2.  The character of the Veteran's discharge from his second 
period of active duty, during wartime, is a bar to an award 
of VA benefits.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. 
§§ 3.12 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in January 2009 that fully 
addressed the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The letter also advised the Veteran as to what 
types of evidence would be acceptable to prove that he went 
ashore in Vietnam during his first period of service and, in 
addition, requested that he provide evidence to show that his 
second period of service did not or should not have ended 
with a discharge under other than honorable conditions.  
Although no longer required, he was also asked to submit 
evidence and/or information in his possession to the RO.  The 
Board finds that the claimant has not demonstrated any 
prejudicial or harmful error in VA's notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Sanders, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

In a March 2009 SSOC, the RO readjudicated the claim, and the 
case was forwarded to the Board for review.  A May 2009 
Informal Hearing Presentation by the Veteran's representative 
asked the Board to proceed to render a decision.  Also in May 
2009, the Veteran returned his SSOC Notice Response to the 
Board, indicating that he has no other evidence to submit and 
desires appellate consideration as soon as possible.

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO made 
requests to the National Personnel Records Center (NPRC) in 
order to obtain verification regarding the vessels onboard 
which the Veteran was stationed, as well as information 
regarding whether any crew onboard those vessels went ashore 
in the Republic of Vietnam.  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service personnel records show that the Veteran was stationed 
aboard the submarine rescue ship USS Greenlet (ASR-10) from 
January 1962 through January 1963.  He was stationed aboard 
the submarine USS Greenfish (SS-351) from January 1963 
through April 1963.  In April 1963, his unit onboard the USS 
Greenfish received a Comsubpac Unit Commendation for 
exceptionally meritorious service as a member of the 
Submarine Force, United States Pacific Fleet during the 
winter of 1963.

Received from the Veteran in April 1999 was his original VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  He indicated he was seeking non-service-connected 
disability pension benefits and listed his qualifying service 
as extending from May 6, 1960, to May 15, 1964.

The Veteran's Report of Transfer or Discharge (DD Form 214) 
confirms that he had active duty in the U.S. Navy from May 
1960 to May 1964, and received a discharge characterized as 
"honorable".  There are no awards, decorations, or other 
documents tending to indicate that he served in the Republic 
of Vietnam.

A subsequent discharge document, NAVPERS-601-14, reflects 
that the Veteran had re-enlisted in the Navy on August 6, 
1964, and was administratively discharged, without court 
martial, on November 17, 1966, on the ground of prolonged 
unauthorized absence of one year or more.  The character of 
discharge was "undesirable".  Accompanying documents show 
that the Veteran had gone absent from duty in November 1964 
and was declared a deserter in December 1964.  In October 
1966, his parents requested an undesirable discharge on his 
behalf, and such action was effected by the Navy.

In a November 1999 Administrative Decision, the RO determined 
that the character and conditions of the Veteran's discharge 
from his second period of active duty constitute a bar to VA 
benefits under 38 U.S.C.A. § 5303 and 38 C.F.R. §§ 3.12.

In an October 2001 letter, the Veteran claimed he was aboard 
a submarine, the USS Greenfish, which submerged and remained 
underwater for 66 days between January and April 1963.  He 
claimed they were in the patrol area of the Vietnam waters.

In December 2001 the Veteran testified at a hearing at the 
RO.  At the hearing, he did not in any way contest VA's 
characterization of his second period of active duty as 
having been terminated under conditions barring benefits.  He 
testified, in essence, that he served aboard a Navy submarine 
with the U.S. Pacific Fleet during the winter of 1963, 
conducting surveillance of Russian and other submarines in 
the waters off the coast of Vietnam.  He submitted records of 
that duty.  The Hearing Officer pointed out that the 
proffered documentation did not indicate that the Veteran's 
vessel was ever actually ashore in Vietnam.  The Veteran 
replied that his vessel had "remained underwater for 66 days 
as we patrolled the area in the Vietnam waters.  Thus, I have 
qualifying service for pension purposes."

Received from the National Personnel Record Center (NPRC) in 
April 2002 was a response indicating that "the Veteran did 
serve aboard the USS Greenfish, the service record indicates 
this Veteran served aboard a ship that sailed in the Vietnam 
waters, however the record does not indicate whether the USS 
Greenfish was ashore in the Republic of Vietnam."

In a November 2002 letter, the head of the retired records 
section at Navy Personnel Command advised the Veteran that a 
review of his military records showed he served aboard the 
USS Greenfish from January 1963 to April 1963, and that 
during that time the USS Greenfish was not awarded the 
Vietnam Service Medal.  

Received from the Veteran in September 2003 was the document 
he had received from Navy Personnel Command indicating he was 
authorized to wear the Vietnam Service Medal.  He also 
enclosed a photograph of the Vietnam Service Medal.  

In November 2003, the Board issued a decision denying the 
Veteran's claim for basic eligibility for non-service-
connected disability pension benefits.

In March 2007, the U.S. Court of Appeals for Veterans Claims 
(Court) issued a Memorandum Decision which vacated the 
Board's November 2003 decision and remanded the matter for 
further proceedings consistent with the Court's decision.  
The Court concluded that the Veteran had not been adequately 
notified of what evidence would substantiate his claim, 
noting that, although the RO sent letters to the Veteran 
asking him if he went ashore in Vietnam during his first 
period of service, these letters did not explain what types 
of evidence would be acceptable to prove that he went ashore 
and, in addition, the letters did not address the Veteran's 
second period of service.

In support of his claim, the Veteran submitted an August 2008 
e-mail from the NPRC, in which the NPRC advised that the 
Veteran's Vietnam service was not verifiable by the service 
records.  The Liaison of the U.S. Navy had checked the 
Vietnam service for a previous request and answered, "A 
review of your military records sho [sic] that you served 
aboard the USS Greenfish from January 23, 1963 to April 12, 
1963.  During that time period the USS Greenfish was not 
awarded the [V]ietnam Service Medal."

In November 2008, in order to comply with the Court's March 
2007 memorandum decision, the Board remanded this matter to 
the RO for appropriate action.  

Received in January 2009, along with a waiver of initial 
review by the RO, was a letter from the Veteran dated in July 
2008, in which he reported that in mid-1962 he was onboard 
the USS Greenlet (ASR-10) when the submarine rescue ship made 
an expeditionary tour to WESPAC, especially in Vietnam 
waters.  

Received from the Veteran in March 2009 were several 
documents in support of his claim.  In a February 2009 
letter, he again asserted he was onboard the USS Greenlet in 
mid-1962 when it sailed the Vietnam waters en route for Guam 
and the Philippines.  He also reported that the USS Greenfish 
patrolled the mission area of Vietnam waters in 1963, 
oftentimes within 3 miles of the shores of Vietnam.  He 
claimed that the USS Greenlet and USS Greenfish had taken 
photographs of the shorelines of Vietnam for studies, 
surveys, and strategies for the U.S. Navy.  Also received in 
March 2009 from the Veteran were several unrelated treatment 
records regarding his current medical problems.  

In addition, in March 2009 an internet excerpt regarding the 
USS Greenlet was associated with the claims file.  This 
excerpt acknowledged that the USS Greenlet helped keep the 
men and boats of the submarine service ready to meet the vast 
responsibilities in the tension filled Far East, during the 
Vietnam conflict.

III.  Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2003).

For the purpose of determining whether a veteran had active 
service during wartime, the law recognizes as Vietnam era 
wartime service the period from February 28, 1961, to May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that time period; and from August 5, 1964, to May 7, 
1975, for all other veterans of the Vietnam era.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2.

As discussed above, the Veteran's only active duty during the 
Vietnam era, as defined by law for individuals who did not 
serve in the Republic of Vietnam, ended in an undesirable, 
under-other-than-honorable-conditions discharge due to 
extended unauthorized absence from duty of more than one 
year.  Pursuant to 38 U.S.C.A. § 5303(a) and 38 C.F.R. §§ 
3.12, a person who was discharged under other than honorable 
conditions for continued absence without authority for 180 
days or more shall be barred from receiving VA benefits based 
upon that period of service.  The Veteran has not contested 
VA's determination that he lacks basic eligibility for VA 
benefits based upon his later service from August 1964 to 
November 1966.

Turning to the Veteran's period of honorable active service, 
his DD Form 214 shows that he had active duty from May 1960 
to May 1964.  Thus, he would qualify for pension eligibility 
only if he had served in Vietnam after February 28, 1961.  38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

As defined by law, "service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served therein) 
requires that an individual actually have been present within 
the boundaries of that country.  VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water Navy vessel in waters off 
the shore of the Vietnam, without proof of actual duty or 
visitation in that country, does not constitute service in 
the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29).  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  VAOPGCPREC 7-93.  Again, a 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam.

In this regard, Court of Appeals for the Federal Circuit has 
held that service on a vessel off the coast of Vietnam does 
not qualify as service in Vietnam, and he Supreme Court 
declined further review of the matter.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, Haas v. Peake, 129 
S.Ct. 1002 (2009).  

A review of the evidence of record, however, does not reveal 
any documentary evidence showing that the Veteran had service 
in the Republic of Vietnam, despite several requests by the 
RO and several responses from the service department.  The 
essence of the Veteran's contentions is that the vessel on 
which he served during his first period of active duty was in 
the waters off the coast of Vietnam.  In his substantive 
appeal he reported, "We were located at some distance from 
the shore, but I failed to inform [the Hearing Officer] that 
we were less than three (3) miles from the shore.  It was 
such a perilous mission in the patrol area of the Vietnam 
waters."  Likewise, in a February 2009 statement he asserted 
that in mid-1962 he was onboard the USS Greenlet, which 
sailed the Vietnam waters en route for Guam and the 
Philippines.  He also reported that he was onboard the USS 
Greenfish, which patrolled the mission area of Vietnam waters 
in 1963, often within 3 miles of the shores of Vietnam.  He 
also claimed that the USS Greenlet and USS Greenfish had 
taken photographs of the shorelines of Vietnam for studies, 
surveys, and strategies for the U.S. Navy.    

With all due respect for the Veteran's honorable service from 
May 1960 to May 1964, neither the locations he has described, 
nor his being submerged in his vessel for 66 days in areas 
off the coast of Vietnam, meet the criteria in law for 
service in the Republic of Vietnam.  While VA has received 
numerous documents from the service department confirming the 
veteran's duty on a submarine in the Southeast Asia region, 
none of these documents shows that the veteran or his vessel 
went ashore in Vietnam.  In that regard, the Board notes that 
the Veteran has never asserted that he was in the Republic 
Vietnam.  

In summary, the Board concludes that the Veteran did not 
serve under honorable conditions in the active military, 
naval, or air service during a period of war, or in Vietnam 
during the dates specified above, and he is not eligible to 
receive pension benefits under the provisions of 38 U.S.C.A. 
§ 1521.  For these reasons, the Board finds that the Veteran 
does not meet the basic eligibility requirements for non-
service-connected pension benefits, due to non-qualifying 
service for that specific benefits program.  38 U.S.C.A. § 
1521(a), (j); 38 C.F.R. § 3.3.  Accordingly, entitlement to 
non-service-connected pension benefits is not warranted, and 
the claim must be denied.


ORDER

Basic eligibility for non-service-connected disability 
pension benefits is not established, and the appeal is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


